constituted an abuse of the writ to the extent he raised claims new and
                different from those raised in his previous petitions. See NRS 34.810(2).
                Appellant's petition was procedurally barred absent a demonstration of
                good cause and actual prejudice.      See NRS 34.726(1); NRS 34.810(3).
                Moreover, because the State specifically pleaded laches, appellant was
                required to overcome the rebuttable presumption of prejudice. MRS
                34.800(2).
                             Appellant claimed that the procedural bars did not apply to
                him because the filing of an amended judgment of conviction on May 17,
                2013, restarted the one-year period for filing a post-conviction petition for
                a writ of habeas corpus. Appellant's assertion was incorrect. The one-year
                time period to challenge a conviction does not automatically restart simply
                because the district court entered an amended judgment of conviction. See
                Sullivan v. State, 120 Nev. 537, 541, 96 P.3d 761, 764 (2004). Rather,
                entry of an amended judgment of conviction may explain a delay in filing
                the petition if the petition raises claims challenging the amended
                judgment of conviction or the proceedings leading up to the amended
                judgment of conviction. Id.    Here, the amended judgment of conviction
                merely clarified when appellant would be eligible for parole on his life
                sentence. The only claim in the petition that challenged the amended
                judgment of conviction was appellant's claim that he was not represented
                by counsel when the district court entered the amended judgment.


                 . . continued

                post-conviction petition on February 3, 1992, but did not appeal the denial
                of that petition.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) IU47A
                  However, this claim lacked merit as appellant had no right to counsel in
                  the post-conviction proceeding that resulted in the amended judgment of
                  conviction. See NRS 34.750(1). His other claims did not challenge the
                  amended judgment of conviction and, thus, the amended judgment of
                  conviction did not provide good cause to excuse his procedural defects. See
                  Sullivan, 120 Nev. at 541-42, 96 P.3d at 764-65. Appellant also failed to
                  overcome the presumption of prejudice to the State.
                              Accordingly, we conclude that the district court did not err in
                  denying the petition as procedurally barred, and we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                     Pickering


                                                                                    J.
                                                     Parraguirre,


                                                                                    J.
                                                     Saitta


                  cc:   Hon. Elissa F. Cadish, District Judge
                        Phillip Jackson Lyons
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    ae